Citation Nr: 1301142	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-31 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), status post dilation.  

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected loss of use of the right hand due to complex regional pain syndrome with neuralgia status postoperative repair of right hand fracture.  

3.  Entitlement to service connection for a sinus disorder.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The record currently indicates that the Veteran served on active duty from November 1997 to December 1997, May 1998 to July 1998 and from July 2004 to December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2012, the Veteran revoked a previous power of attorney in favor of The American Legion.  He is currently unrepresented.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his GERD, which was first medically observed in 1999, grew worse and was aggravated by his subsequent period of service as evidenced by the considerable treatment that was required in service.  In the alternative, he argues that, since he joined the National Guard in 1997, and the GERD diagnosis was made in 1999, he is entitled to service connection on a direct basis.  As to the other two claims, he urges that he was found to have hypertension in service, and that he was diagnosed with allergic rhinitis and prescribed Allegra 'in 2003' until he was discharged from the National Guard.  Also, with respect to hypertension, the Veteran also asserts that it is secondary to his service-connected right hand disability.  

As to hypertension, the Veteran had three elevated blood pressure readings on his June 2007 VA-QTC examination, but the report of that examination indicates that he failed to follow-up with serial readings as scheduled.  Nonetheless, the diagnosis was hypertension.  The report reflects that the Veteran indicated he was diagnosed with hypertension one year earlier (in service) and had been prescribed Lisinopril, but stopped taking it on his own.  The Veteran has argued that, despite what the examiner reported, he was not told to return for follow-up readings.  The service treatment records (STRs) submitted by the Veteran do not show a diagnosis of hypertension, but he maintains that these are only part of his STRs.  He urges that additional STRs exist that do show hypertension in service.  

Allergic rhinitis was diagnosed in the June 2007 examination.  The Veteran urges that he was prescribed Allegra in 2003 in connection with his Guard service, and that he remained on this medication until he was discharged from the Guard.  He also asserts that the disorder is due to his duty assignment to the Weapons Destruction unit, live agent training and exposure to certain gases.  STRs submitted by the Veteran show one episode of care for complaints of sneezing, runny nose and headache in April 2005.  The impression was URI versus seasonal allergy.  

Thus, there appears to be current diagnoses of hypertension and allergic rhinitis, conditions that the Veteran contends are shown in STRs that have yet to be associated with the claims folder.  

Finally, it does not appear that the RO actually exhausted all efforts in an attempt to obtain the Veteran's STRs.  A letter was sent to Office of the Adjutant General for the North Carolina National Guard in May 2007, however, the Veteran reports that he was a member of the Virginia National Guard.  Thereafter, but prior to the August 2007 rating decision denying the claim, the Records Management Center (RMC) was contacted and indicated that it had no records for the Veteran but that should records arrive there, they would be forwarded to VA.  In his claim for benefits filed in April 2007, the Veteran reported that he was still in the Guard until May 2007.  Considering the short time period in which these events occurred, the Veteran's contentions and the fact that no records were located through official channels, the Board believes that an additional request could yield as yet not located STRs.  Under the circumstances, the Board finds that further efforts to obtain the Veteran's STRs are warranted.    

As to the VA examination with respect to the claims that occurred in June 2007, the Board finds that it is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the examiner observed that there was no evidence of activity or exposures in service that would have contributed to the course of his GERD.  He indicated that the Veteran likely would have had reflux and recurrent strictures even if he had not been in service, and that as such his GERD was not aggravated beyond normal progression as a result of service.  However, this opinion fails to address whether the underlying and preexisting GERD disability was permanently increased in severity during his active duty service.  Regarding hypertension, no opinion was provided as to whether the hypertension began during active service or was related thereto or to his service-connected right hand disability.  Regarding the sinus disorder, the examiner did not opine as to whether the current disability began in or was related to active service.  Therefore, new examinations are warranted.

In addition, the Veteran should be asked to provide or identify any additional medical treatment records pertaining to the claimed disabilities.  For example, service treatment records provided by the Veteran refer to treatment of GERD at Scotland Neck with W. Leland, M.D.  While there is a medical record dated in August 2003 from Dr. Leland, it indicated that follow-up care was to be provided and those records, if they exist, have not been provided.  

The Veteran should also be informed as to how he can substantiate his claim for secondary service connection for hypertension pursuant to 38 C.F.R. § 3.159 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran as to how he can substantiate his claim for service connection for hypertension on a secondary basis pursuant to 38 C.F.R. § 3.159 (2012).

2.  The RO/AMC should again ask the RMC and the Adjutant General of Virginia to provide complete service personnel and service treatment records pertaining to the appellant's service with the Air Force National Guard.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Also notify the Veteran of alternate sources of evidence that can substitute for service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Paragraph 27.b.

3.  The Veteran should be asked to provide information or treatment records relating to treatment of his claimed disabilities, to include information as to when he was prescribed medication for hypertension, and by whom.  He should also specifically be asked to provide or authorize the release of any additional medical records from Dr. Leland.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Following the above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current sinus disorder.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail. 

The examiner should then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability began in or is related to a period of active service, active duty for training, or is due to an injury incurred in inactive duty for training.  The Veteran asserts that his sinus disorder resulted from his military duties in a Weapons Destruction unit, live agent training and exposure to gases.  Please provide a complete explanation for the opinion.

5.  Following the completion of steps 1 to 3, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current hypertension.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail. 

The examiner should then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension began in or is related to a period of active service, active duty for training, or is due to an injury incurred in inactive duty for training.  Please provide a complete explanation for the opinion.

The examiner should also opine whether it is at least as likely as not that hypertension is due to the service-connected right hand disability.  Please provide a complete explanation for the opinion.

Also, is it at least as likely as not that hypertension was aggravated (i.e., worsened) beyond the natural progress by the service-connected right hand disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hypertension.  Please provide a complete explanation for the opinion.

6.  Following the completion of steps 2 and 3, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current GERD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail. 

a.  The examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that GERD was incurred during a period of active service, active duty for training, or is due to an injury incurred in inactive duty for training.  Please provide a complete explanation for the opinion.  

b.  If not, and if the service treatment records obtained on remand do not show that the Veteran had an examination at the time he entered active service in July 2004, the examiner should indicate whether GERD pre-existed that period of service and if so, whether it is at least as likely as not (a probability of 50 percent or greater) that GERD was permanently increased in severity during the period of service from July 2004 to December 2006.  

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.
 
c.  If any additional service treatment records obtained on remand show that the Veteran had an examination at the time he entered active service in July 2004, which included a diagnosis of GERD, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that GERD was permanently increased in severity during the period of service from July 2004 to December 2006.  

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  Please provide a complete explanation for the opinion.

d.  If the evidence developed on remand shows that the Veteran had an examination at the time he entered active service in July 2004, which did not include a diagnosis of GERD, then is it clear and unmistakable (obvious, manifest, and undebatable) that GERD pre-existed active service from July 2004 to December 2006.  

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing GERD WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's active service.  Please provide a complete explanation for the opinion.

Note:  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  

The rationale for all opinions expressed must be provided. 

7.  The RO should ensure the examination reports are adequate and then undertake any other development it determines to be warranted.  The RO should then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


